


EXHIBIT 10.11
MICRON TECHNOLOGY, INC.
2004 EQUITY INCENTIVE PLAN


ARTICLE 1
PURPOSE


1.1.           GENERAL.  The purpose of the Micron Technology, Inc. 2004 Equity
Incentive Plan (the “Plan”) is to promote the success, and enhance the value, of
Micron Technology, Inc. (the “Company”), by linking the personal interests of
employees, officers, directors and consultants of the Company or any Affiliate
(as defined below) to those of Company stockholders and by providing such
persons with an incentive for outstanding performance.  The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.  Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors and consultants of the Company and its Affiliates.


ARTICLE 2
DEFINITIONS


2.1.           DEFINITIONS.  When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context.  The following words and phrases shall have the following meanings:


(a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.


(b) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Deferred Stock Unit Award, Performance Share,
Dividend Equivalent Award, or Other Stock-Based Award granted to a Participant
under the Plan.


(c) “Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award.  Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Awards or series of Awards under the Plan.


(d) “Board” means the Board of Directors of the Company.


(e) “Change in Control” means and includes the occurrence of any one of the
following events:


(i)           individuals who, on the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of such Board, provided that any person becoming
a director after the Effective Date and whose election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to the
election or removal of directors (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board (“Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest, shall be
deemed an Incumbent Director; or


(ii)           any person is or becomes a “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of either (A) 35% or more of
the then-outstanding shares of common stock of the Company (“Company Common
Stock”) or (B) securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding
 
 
1

--------------------------------------------------------------------------------


securities eligible to vote for the election of directors (the “Company Voting
Securities”); provided, however, that for purposes of this subsection (ii), the
following acquisitions shall not constitute a Change in Control: (w) an
acquisition directly from the Company, (x) an acquisition by the Company or a
Subsidiary of the Company, (y) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary of the
Company, or (z) an acquisition pursuant to a Non-Qualifying Transaction (as
defined in subsection (iii) below); or


(iii)           the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or a Subsidiary (a “Reorganization”), or the sale or other disposition
of all or substantially all of the Company’s assets (a “Sale”) or the
acquisition of assets or stock of another corporation (an “Acquisition”), unless
immediately following such Reorganization, Sale or Acquisition: (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Corporation”) in substantially
the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be, and (B) no person
(other than (x) the Company or any Subsidiary of the Company, (y) the Surviving
Corporation or its ultimate parent corporation, or (z) any employee benefit plan
or related trust) sponsored or maintained by any of the foregoing is the
beneficial owner, directly or indirectly, of 35% or more of the total common
stock or 35% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Surviving Corporation, and (C) at
least a majority of the members of the board of directors of the Surviving
Corporation were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization, Sale or
Acquisition (any Reorganization, Sale or Acquisition which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or


(iv)           approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.


(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying final regulations.  Reference
to a specific Section of the Code or regulation thereunder shall include such
Section or regulation, any valid regulation promulgated under such Section, and
any comparable provision of any future law, legislation or regulation amending,
supplementing or superseding such Section or regulation.


(g) “Committee” means the committee of the Board described in Article 4.


(h) “Company” means Micron Technology, Inc., a Delaware corporation, or any
successor corporation.


(i) “Continuous Status as a Participant” means the absence of any interruption
or termination of service as an employee, officer, consultant or director of the
Company or any Affiliate, as applicable; provided, however, that for purposes of
an Incentive Stock Option, or a Stock Appreciation Right issued in tandem with
an Incentive Stock Option, “Continuous Status as a Participant” means the
absence of any interruption or termination of service as an employee of the
Company or any Parent or Subsidiary, as applicable, pursuant to applicable tax
regulations.  Continuous Status as a Participant shall not be considered
interrupted in the case of any leave of absence authorized in writing by the
Company prior to its commencement; provided, however, that for purposes of
Incentive Stock Options, no such leave may exceed 90 days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract.  If
 
2

--------------------------------------------------------------------------------


reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the 91st day of such leave any Incentive Stock Option held
by the Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option.


(j) “Covered Employee” means a covered employee as defined in Code Section
162(m)(3).


(k) “Disability” or “Disabled” has the same meaning as provided in the long-term
disability plan or policy maintained by the Company or if applicable, most
recently maintained, by the Company or if applicable, an Affiliate, for the
Participant, whether or not such Participant actually receives disability
benefits under such plan or policy.  If no long-term disability plan or policy
was ever maintained on behalf of Participant or if the determination of
Disability relates to an Incentive Stock Option, or a Stock Appreciation Right
issued in tandem with an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code.  Notwithstanding
the foregoing, for any Awards that constitute a nonqualified deferred
compensation plan within the meaning of Section 409A(d) of the Code, Disability
has the meaning given such term in Section 409A of the Code.  In the event of a
dispute, the determination whether a Participant is Disabled will be made by the
Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.


(l) “Deferred Stock Unit” means a right granted to a Participant under Article
11.


(m) “Dividend Equivalent” means a right granted to a Participant under Article
12.


(n) “Effective Date” has the meaning assigned such term in Section 3.1.


(o) “Eligible Participant” means an employee, officer, consultant or director of
the Company or any Affiliate.


(p) “Exchange” means the New York Stock Exchange or any other national
securities exchange or national market system on which the Stock may from time
to time be listed or traded.


(q) “Fair Market Value” of the Stock, on any date, means: (i) if the Stock is
listed or traded on any Exchange, the average closing price for such Stock (or
the closing bid, if no sales were reported) as quoted on such Exchange (or the
Exchange with the greatest volume of trading in the Stock) for the last market
trading day prior to the day of determination, as reported by Bloomberg L.P. or
such other source as the Committee deems reliable; (ii) if the Stock is quoted
on the over-the-counter market or is regularly quoted by a recognized securities
dealer, but selling prices are not reported, the Fair Market Value of the Stock
shall be the mean between the high bid and low asked prices for the Stock on the
last market trading day prior to the day of determination, as reported by
Bloomberg L.P. or such other source as the Committee deems reliable, or (iii) in
the absence of an established market for the Stock, the Fair Market Value shall
be determined by such other method as the Committee determines in good faith to
be reasonable and in compliance with Code Section 409A.


(r) “Full Value Award” means an Award other than in the form of an Option or
SAR, and which is settled by the issuance of Stock.


(s) “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process.  Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.


(t) “Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.


(u) “Non-Employee Director” means a director of the Company who is not a common
law employee of the Company or an Affiliate.


3

--------------------------------------------------------------------------------


(v) “Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.


(w) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods.  An Option
may be either an Incentive Stock Option or a Nonstatutory Stock Option.


(x) “Other Stock-Based Award” means a right, granted to a Participant under
Article 13 that relates to or is valued by reference to Stock or other Awards
relating to Stock.


(y) “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.


(z) “Participant” means a person who, as an employee, officer, director or
consultant of the Company or any Affiliate, has been granted an Award under the
Plan; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 14.5 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law and court supervision.


(aa) “Performance Share” means any right granted to a Participant under Article
9 to a unit to be valued by reference to a designated number of Shares to be
paid upon achievement of such performance goals as the Committee establishes
with regard to such Performance Share.


(bb) “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.


(cc) “Plan” means the Micron Technology, Inc. 2004 Equity Incentive Plan, as
amended from time to time.


(dd) “Public Offering” shall occur on closing date of a public offering of any
class or series of the Company’s equity securities pursuant to a registration
statement filed by the Company under the 1933 Act.


(ee) “Qualified Performance-Based Award” means an Award that is either (i)
intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in Section
14.10(b), or (ii) an Option or SAR.


(ff) “Qualified Business Criteria” means one or more of the Business Criteria
listed in Section 14.10(b) upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.


(gg) “Restricted Stock Award” means Stock granted to a Participant under Article
10 that is subject to certain restrictions and to risk of forfeiture.


(hh) “Restricted Stock Unit Award” means the right granted to a Participant
under Article 10 to receive shares of Stock (or the equivalent value in cash or
other property if the Committee so provides) in the future, which right is
subject to certain restrictions and to risk of forfeiture.


(ii) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code or any successor provision thereto.


4

--------------------------------------------------------------------------------


(jj) “Shares” means shares of the Company’s Stock.  If there has been an
adjustment or substitution pursuant to Section 15.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 15.1.


(kk) “Stock” means the $.10 par value common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to Article
15.


(ll) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the base
price of the SAR, all as determined pursuant to Article 8.


(mm) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.


(nn) “1933 Act” means the Securities Act of 1933, as amended from time to time.


(oo) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.


ARTICLE 3
EFFECTIVE TERM OF PLAN


3.1.           EFFECTIVE DATE.  The Plan shall be effective as of the date it is
approved by both the Board and the stockholders of the Company (the “Effective
Date”).


3.2.           TERMINATION OF PLAN.  The Plan shall terminate on the tenth
anniversary of the Effective Date unless earlier terminated as provided
herein.  The termination of the Plan on such date shall not affect the validity
of any Award outstanding on the date of termination.


ARTICLE 4
ADMINISTRATION


4.1.           COMMITTEE.  The Plan shall be administered by a Committee
appointed by the Board (which Committee shall consist of at least two directors)
or, at the discretion of the Board from time to time, the Plan may be
administered by the Board.  It is intended that at least two of the directors
appointed to serve on the Committee shall be “non-employee directors” (within
the meaning of Rule 16b-3 promulgated under the 1934 Act) and “outside
directors” (within the meaning of Code Section 162(m)) and that any such members
of the Committee who do not so qualify shall abstain from participating in any
decision to make or administer Awards that are made to Eligible Participants who
at the time of consideration for such Award (i) are persons subject to the
short-swing profit rules of Section 16 of the 1934 Act, or (ii) are reasonably
anticipated to become Covered Employees during the term of the Award.  However,
the mere fact that a Committee member shall fail to qualify under either of the
foregoing requirements or shall fail to abstain from such action shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan.  The members of the Committee shall be appointed by, and may be
changed at any time and from time to time in the discretion of, the Board.  The
Board may reserve to itself any or all of the authority and responsibility of
the Committee under the Plan or may act as administrator of the Plan for any and
all purposes.  To the extent the Board has reserved any authority and
responsibility or during any time that the Board is acting as administrator of
the Plan, it shall have all the powers of the Committee hereunder, and any
reference herein to the Committee (other than in this Section 4.1) shall include
the Board.  To the extent any action of the Board under the Plan conflicts with
actions taken by the Committee, the actions of the Board shall control.


4.2.           ACTION AND INTERPRETATIONS BY THE COMMITTEE.  For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the
 
5

--------------------------------------------------------------------------------


Committee may deem appropriate.  The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Certificate and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.  Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
or an Affiliate’s independent certified public accountants, Company counsel or
any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan.


4.3.           AUTHORITY OF COMMITTEE.  Except as provided below, the Committee
has the exclusive power, authority and discretion to:


(a)  Grant Awards;


(b)  Designate Participants;


(c)           Determine the type or types of Awards to be granted to each
Participant;


(d)           Determine the number of Awards to be granted and the number of
Shares or dollar amount to which an Award will relate;


(e)           Determine the terms and conditions of any Award granted under the
Plan, including but not limited to, the exercise price, base price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;


(f)           Accelerate the vesting, exercisability or lapse of restrictions of
any outstanding Award, in accordance with Article 14, based in each case on such
considerations as the Committee in its sole discretion determines;


(g)           Determine whether, to what extent, and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;


(h)           Prescribe the form of each Award Certificate, which need not be
identical for each Participant;


(i)           Decide all other matters that must be determined in connection
with an Award;


(j)           Establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;


(k)           Make all other decisions and determinations that may be required
under the Plan or as the Committee deems necessary or advisable to administer
the Plan;


(l)           Amend the Plan or any Award Certificate as provided herein; and


(m)           Adopt such modifications, procedures, and subplans as may be
necessary or desirable to comply with provisions of the laws of non-U.S.
jurisdictions in which the Company or any Affiliate may operate, in order to
assure the viability of the benefits of Awards granted to participants located
in such other jurisdictions and to meet the objectives of the Plan.


Notwithstanding the foregoing, grants of Awards to Non-Employee Directors
hereunder shall be made only in accordance with the terms, conditions and
parameters of a plan, program or policy for the compensation of Non-Employee
Directors as in effect from time to time, and the Committee may not make
discretionary grants hereunder to Non-Employee Directors.


6

--------------------------------------------------------------------------------


Notwithstanding the above, the Board or the Committee may, by resolution,
expressly delegate to a special committee, consisting of one or more directors
who are also officers of the Company, the authority, within specified
parameters, to (i) designate officers, employees and/or consultants of the
Company or any of its Affiliates to be recipients of Awards under the Plan, and
(ii) to determine the number of such Awards to be received by any such
Participants; provided, however, that such delegation of duties and
responsibilities to an officer of the Company may not be made with respect to
the grant of Awards to eligible participants (a) who are subject to Section
16(a) of the 1934 Act at the Grant Date, or (b) who as of the Grant Date are
reasonably anticipated to be become Covered Employees during the term of the
Award.  The acts of such delegates shall be treated hereunder as acts of the
Board and such delegates shall report regularly to the Board and the
Compensation Committee regarding the delegated duties and responsibilities and
any Awards so granted.


4.4.           AWARD CERTIFICATES.  Each Award shall be evidenced by an Award
Certificate.  Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.


ARTICLE 5
SHARES SUBJECT TO THE PLAN


5.1.           NUMBER OF SHARES.  Subject to adjustment as provided in Sections
5.2 and 15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 26,000,000; provided,
however, that each Share issued under the Plan pursuant to a Full Value Award
shall reduce the number of available Shares by two (2) shares.  The maximum
number of Shares that may be issued upon exercise of Incentive Stock Options
granted under the Plan shall be 2,000,000.


5.2.           SHARE COUNTING.


(a)                 To the extent that an Award is canceled, terminates,
expires, is forfeited or lapses for any reason, any unissued Shares subject to
the Award will again be available for issuance pursuant to Awards granted under
the Plan.


(b)                 Shares subject to Awards settled in cash will again be
available for issuance pursuant to Awards granted under the Plan.


(c)                 If the exercise price of an Option is satisfied by
delivering Shares to the Company (by either actual delivery or attestation),
only the number of Shares issued in excess of the delivery or attestation (less
any shares delivered by the optionee to satisfy an applicable tax withholding
obligation) shall be considered for purposes of determining the number of Shares
remaining available for issuance pursuant to Awards granted under the Plan.


(d)                 To the extent that the full number of Shares subject to an
Option is not issued upon exercise of the Option for any reason, only the number
of Shares issued and delivered upon exercise of the Option shall be considered
for purposes of determining the number of Shares remaining available for
issuance pursuant to Awards granted under the Plan.  Nothing in this subsection
shall imply that any particular type of cashless exercise of an Option is
permitted under the Plan, that decision being reserved to the Committee or other
provisions of the Plan.


5.3.           STOCK DISTRIBUTED.  Any Stock distributed pursuant to an Award
may consist, in whole or in part, of authorized and unissued Stock, treasury
Stock or Stock purchased on the open market.


5.4.           LIMITATION ON AWARDS.  Notwithstanding any provision in the Plan
to the contrary (but subject to adjustment as provided in Section 15.1), the
maximum number of Shares with respect to one or more Options and/or SARs that
may be granted during any one calendar year under the Plan to any one
Participant shall be 2,000,000.  The maximum aggregate grant with respect to
Awards of Restricted Stock, Restricted Stock Units, Deferred Stock Units,
Performance Shares or other Stock-Based Awards (other than Options or SARs)
granted in any one calendar year to any one Participant shall be 2,000,000.


ARTICLE 6
 
7

--------------------------------------------------------------------------------


ELIGIBILITY


6.1.           GENERAL.  Awards may be granted only to Eligible Participants;
except that Incentive Stock Options may be granted to only to Eligible
Participants who are employees of the Company or a Parent or Subsidiary as
defined in Section 424(e) and (f) of the Code.  Eligible Participants who are
service providers to an Affiliate may be granted Options or SARs under this Plan
only if the Affiliate qualifies as an “eligible issuer of service recipient
stock” within the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations
under Code Section 409A.


ARTICLE 7
STOCK OPTIONS


7.1.           GENERAL.  The Committee is authorized to grant Options to
Participants on the following terms and conditions:


(a)           EXERCISE PRICE.  The exercise price per Share under an Option
shall be determined by the Committee; provided that the exercise price for any
Option shall not be less than the Fair Market Value as of the Grant Date.


(b)           TIME AND CONDITIONS OF EXERCISE.  The Committee shall determine
the time or times at which an Option may be exercised in whole or in part,
subject to Section 7.1(d).  The Committee shall also determine the performance
or other conditions, if any, that must be satisfied before all or part of an
Option may be exercised or vested.  The Committee may waive any exercise or
vesting provisions at any time in whole or in part based upon factors as the
Committee may determine in its sole discretion so that the Option becomes
exercisable or vested at an earlier date.  The Committee may permit an
arrangement whereby receipt of Stock upon exercise of an Option is delayed until
a specified future date.


(c)           PAYMENT.  The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants; provided, however, that if Shares are used to pay
the exercise price of an Option, such Shares must have been held by the
Participant for at least such period of time, if any, as necessary to avoid the
recognition of an expense under generally accepted accounting principles as a
result of the exercise of the Option.


(d)           EXERCISE TERM.  In no event may any Option be exercisable for more
than ten years from the Grant Date.
 
(e)           SUSPENSION.  Any Participant who is also a participant in the
Retirement at Micron ("RAM") Section 401(k) Plan and who requests and receives a
hardship distribution from the RAM Plan, is prohibited from making, and must
suspend, his or her employee elective contributions and employee contributions
including, without limitation on the foregoing, the exercise of any Option
granted from the date of receipt by that employee of the RAM hardship
distribution.
 


7.2.           INCENTIVE STOCK OPTIONS.  The terms of any Incentive Stock
Options granted under the Plan must comply with the following additional rules:


(a)           EXERCISE PRICE.  The exercise price of an Incentive Stock Option
shall not be less than the Fair Market Value as of the Grant Date.


(b)           LAPSE OF OPTION.  Subject to any earlier termination provision
contained in the Award Certificate, an Incentive Stock Option shall lapse upon
the earliest of the following circumstances; provided, however, that the
Committee may, prior to the lapse of the Incentive Stock Option under the
circumstances described in subsections (3), (4) or (5) below, provide in writing
that the Option will extend
 
8

--------------------------------------------------------------------------------


until a later date, but if an Option is so extended and is exercised after the
dates specified in subsections (3) and (4) below, it will automatically become a
Nonstatutory Stock Option:


(1)           The expiration date set forth in the Award Certificate.


(2)           The tenth anniversary of the Grant Date.


(3)           Three months after termination of the Participant’s Continuous
Status as a Participant for any reason other than the Participant’s Disability
or death.


(4)           One year after the Participant’s Continuous Status as a
Participant by reason of the Participant’s Disability.


(5)           One year after the termination of the Participant’s death if the
Participant dies while employed, or during the three-month period described in
paragraph (3) or during the one-year period described in paragraph (4) and
before the Option otherwise lapses.


Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 14, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the Shares that
were otherwise vested on the Participant’s termination of employment.  Upon the
Participant’s death, any exercisable Incentive Stock Options may be exercised by
the Participant’s beneficiary, determined in accordance with Section 14.5.


(c)           INDIVIDUAL DOLLAR LIMITATION.  The aggregate Fair Market Value
(determined as of the Grant Date) of all Shares with respect to which Incentive
Stock Options are first exercisable by a Participant in any calendar year may
not exceed $100,000.00.


(d)           TEN PERCENT OWNERS.  No Incentive Stock Option shall be granted to
any individual who, at the Grant Date, owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company or any Parent or Subsidiary unless the exercise price per share of such
Option is at least 110% of the Fair Market Value per Share at the Grant Date and
the Option expires no later than five years after the Grant Date.


(e)           EXPIRATION OF AUTHORITY TO GRANT INCENTIVE STOCK OPTIONS.  No
Incentive Stock Option may be granted pursuant to the Plan after the day
immediately prior to the tenth anniversary of the date the Plan was adopted by
the Board, or the termination of the Plan, if earlier.


(f)           RIGHT TO EXERCISE.  During a Participant’s lifetime, an Incentive
Stock Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.


(g)           ELIGIBLE GRANTEES.  The Committee may not grant an Incentive Stock
Option to a person who is not at the Grant Date an employee of the Company or a
Parent or Subsidiary.




ARTICLE 8
STOCK APPRECIATION RIGHTS


8.1.           GRANT OF STOCK APPRECIATION RIGHTS.  The Committee is authorized
to grant Stock Appreciation Rights to Participants on the following terms and
conditions:


(a)           RIGHT TO PAYMENT.  Upon the exercise of a Stock Appreciation
Right, the Participant to whom it is granted has the right to receive the
excess, if any, of:


(1)             The Fair Market Value of one Share on the date of exercise; over


9

--------------------------------------------------------------------------------


(2)             The base price of the Stock Appreciation Right as determined by
the Committee, which shall not be less than the Fair Market Value of one Share
on the Grant Date.




(b)           OTHER TERMS.  All awards of Stock Appreciation Rights shall be
evidenced by an Award Certificate.  The terms, methods of exercise, methods of
settlement, form of consideration payable in settlement, and any other terms and
conditions of any Stock Appreciation Right shall be determined by the Committee
at the time of the grant of the Award and shall be reflected in the Award
Certificate.


ARTICLE 9
PERFORMANCE SHARES


9.1.           GRANT OF PERFORMANCE SHARES.  The Committee is authorized to
grant Performance Shares to Participants on such terms and conditions as may be
selected by the Committee.  The Committee shall have the complete discretion to
determine the number of Performance Shares granted to each Participant, subject
to Section 5.4, and to designate the provisions of such Performance Shares as
provided in Section 4.3.  All Performance Shares shall be evidenced by an Award
Certificate or a written program established by the Committee, pursuant to which
Performance Shares are awarded under the Plan under uniform terms, conditions
and restrictions set forth in such written program.


9.2.           PERFORMANCE GOALS.  The Committee may establish performance goals
for Performance Shares which may be based on any criteria selected by the
Committee.  Such performance goals may be described in terms of Company-wide
objectives or in terms of objectives that relate to the performance of the
Participant, an Affiliate or a division, region, department or function within
the Company or an Affiliate.  If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company or
the manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate.  If a Participant is promoted, demoted or transferred to a
different business unit or function during a performance period, the Committee
may determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in amount determined by the Committee.  The foregoing two
sentences shall not apply with respect to an Award of Performance Shares that is
intended to be a Qualified Performance-Based Award.


9.3.           RIGHT TO PAYMENT.  The grant of a Performance Share to a
Participant will entitle the Participant to receive at a specified later time a
specified number of Shares, or the equivalent value in cash or other property,
if the performance goals established by the Committee are achieved and the other
terms and conditions thereof are satisfied.  The Committee shall set performance
goals and other terms or conditions to payment of the Performance Shares in its
discretion which, depending on the extent to which they are met, will determine
the number of the Performance Shares that will be earned by the Participant.


9.4.           OTHER TERMS.  Performance Shares may be payable in cash, Stock,
or other property, and have such other terms and conditions as determined by the
Committee and reflected in the Award Certificate.


ARTICLE 10
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS


10.1.           GRANT OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS.  Subject
to the terms and conditions of this Article 10, the Committee is authorized to
make Awards of Restricted Stock or Restricted Stock Units to Participants in
such amounts and subject to such terms and conditions as may be selected by the
Committee.  An Award of Restricted Stock or Restricted Stock Units shall be
evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award.


10.2.           ISSUANCE AND RESTRICTIONS.  Restricted Stock or Restricted Stock
Units shall be subject to such restrictions on transferability and other
restrictions as the Committee may impose (including, without
 
10

--------------------------------------------------------------------------------


limitation, limitations on the right to vote Restricted Stock or the right to
receive dividends on the Restricted Stock); provided, however, at a minimum, all
Restricted Stock and Restricted Stock Units shall be subject to the restrictions
set forth in Section 14.4 for a period of no less than (a) one year from the
date of award with respect to Restricted Stock or Restricted Stock Units subject
to restrictions that lapse based upon satisfaction of performance goals, and (b)
three years from the date of award with respect to Restricted Stock or
Restricted Stock Units subject to time-based restrictions that lapse based upon
one’s Continuous Status as a Participant.  For avoidance of doubt, nothing in
the foregoing shall preclude any applicable restriction, including those set
forth in Section 14.4 hereof, from lapsing ratably, including, but not limited
to, roughly annual increments over three years, with respect to the Restricted
Stock or Restricted Stock Units referred to in Section 10.2(b).  Moreover,
nothing in the foregoing shall preclude or be interpreted to preclude Awards to
Non-employee Directors from containing a period of restriction shorter than that
set forth above.  Finally, nothing in this Section 10.2 shall be deemed or
interpreted to preclude the waiver, lapse or the acceleration of lapse, of any
restrictions with respect to Restricted Stock or Restricted Stock Units in
accordance with or as permitted by Sections 14.7 through Section 14.9,
respectively, Article 15 or any other provision of the Plan.  Subject to the
remaining terms and conditions of the Plan, these restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, upon the satisfaction of performance goals or otherwise, as the
Committee determines at the time of the grant of the Award or
thereafter.  Except as otherwise provided in an Award Certificate or any special
Plan document governing an Award, the Participant shall have all of the rights
of a stockholder with respect to the Restricted Stock, and the Participant shall
have none of the rights of a stockholder with respect to Restricted Stock Units
until such time as Shares of Stock are paid in settlement of the Restricted
Stock Units.


10.3.           FORFEITURE.  Except as otherwise determined by the Committee at
the time of the grant of the Award or thereafter, upon termination of Continuous
Status as a Participant during the applicable restriction period or upon failure
to satisfy a performance goal during the applicable restriction period,
Restricted Stock or Restricted Stock Units that are at that time subject to
restrictions shall be forfeited; provided, however, that the Committee may
provide in any Award Certificate, subject to the terms and conditions of the
Plan, that restrictions or forfeiture conditions relating to Restricted Stock or
Restricted Stock Units will be waived in whole or in part in the event of
terminations resulting from specified causes, including, but not limited to,
death, Disability, or for the convenience or in the best interests of the
Company.


10.4.           DELIVERY OF RESTRICTED STOCK.  Shares of Restricted Stock shall
be delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant.  If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.


ARTICLE 11
DEFERRED STOCK UNITS


11.1.           GRANT OF DEFERRED STOCK UNITS.  The Committee is authorized to
grant Deferred Stock Units to Participants subject to such terms and conditions
as may be selected by the Committee.  Deferred Stock Units shall entitle the
Participant to receive Shares of Stock (or the equivalent value in cash or other
property if so determined by the Committee) at a future time as determined by
the Committee, or as determined by the Participant within guidelines established
by the Committee in the case of voluntary deferral elections.  An Award of
Deferred Stock Units shall be evidenced by an Award Certificate setting forth
the terms and conditions applicable to the Award.


ARTICLE 12
DIVIDEND EQUIVALENTS


12.1.           GRANT OF DIVIDEND EQUIVALENTS.  The Committee is authorized to
grant Dividend Equivalents to Participants subject to such terms and conditions
as may be selected by the Committee.  Dividend Equivalents shall entitle the
Participant to receive payments equal to dividends with respect to all or a
portion of the number of Shares subject to an Award, as determined by the
Committee.  The Committee may provide that Dividend Equivalents be paid or
distributed when accrued or be deemed to have been reinvested in additional
 
11

--------------------------------------------------------------------------------


Shares, or otherwise reinvested. Unless otherwise provided in the applicable
Award Certificate, Dividend Equivalents will be paid or distributed no later
than the 15th day of the 3rd month following the later of (i) the calendar year
in which the corresponding dividends were paid to shareholders, or (ii) the
first calendar year in which the Participant's right to such Dividends
Equivalents is no longer subject to a substantial risk of forfeiture.


ARTICLE 13
STOCK OR OTHER STOCK-BASED AWARDS


13.1.           GRANT OF STOCK OR OTHER STOCK-BASED AWARDS.  The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, and Awards valued by reference
to book value of Shares or the value of securities of or the performance of
specified Parents or Subsidiaries.  The Committee shall determine the terms and
conditions of such Awards.




ARTICLE 14
PROVISIONS APPLICABLE TO AWARDS


14.1.           STAND-ALONE AND TANDEM AWARDS.  Awards granted under the Plan
may, in the discretion of the Committee, be granted either alone or in addition
to, in tandem with, any other Award granted under the Plan.  Subject to Section
16.2, awards granted in addition to or in tandem with other Awards may be
granted either at the same time as or at a different time from the grant of such
other Awards.


14.2.           TERM OF AWARD.  The term of each Award shall be for the period
as determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option or a Stock Appreciation Right granted in tandem with the
Incentive Stock Option exceed a period of ten years from its Grant Date (or, if
Section 7.2(d) applies, five years from its Grant Date).


14.3.           FORM OF PAYMENT FOR AWARDS.  Subject to the terms of the Plan
and any applicable law or Award Certificate, payments or transfers to be made by
the Company or an Affiliate on the grant or exercise of an Award may be made in
such form as the Committee determines at or after the Grant Date, including
without limitation, cash, Stock, other Awards, or other property, or any
combination, and may be made in a single payment or transfer, in installments,
or (except with respect to Options or SARs) on a deferred basis, in each case
determined in accordance with rules adopted by, and at the discretion of, the
Committee.


14.4.           LIMITS ON TRANSFER.  No right or interest of a Participant in
any unexercised or restricted Award may be pledged, encumbered, or hypothecated
to or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate.  No unexercised or restricted
Award shall be assignable or transferable by a Participant other than by will or
the laws of descent and distribution or, except in the case of an Incentive
Stock Option, pursuant to a domestic relations order that would satisfy Section
414(p)(1)(A) of the Code if such Section applied to an Award under the Plan;
provided, however, that the Committee may (but need not) permit other transfers
where the Committee concludes that such transferability (i) does not result in
accelerated taxation, (ii) does not cause any Option intended to be an Incentive
Stock Option to fail to be described in Code Section 422(b), and (iii) is
otherwise appropriate and desirable, taking into account any factors deemed
relevant, including without limitation, state or federal tax or securities laws
applicable to transferable Awards.


14.5.           BENEFICIARIES.  Notwithstanding Section 14.4, a Participant may,
in the manner determined by the Committee, designate a beneficiary to exercise
the rights of the Participant and to receive any distribution with respect to
any Award upon the Participant’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee.  If no beneficiary has been
 
12

--------------------------------------------------------------------------------


designated or survives the Participant, payment shall be made to the
Participant’s estate.  Subject to the foregoing, a beneficiary designation may
be changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee.


14.6.           STOCK CERTIFICATES.  All Stock issuable under the Plan is
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded.  The
Committee may place legends on any Stock certificate or issue instructions to
the transfer agent to reference restrictions applicable to the Stock.


14.7.           ACCELERATION UPON A CHANGE IN CONTROL.  Except as otherwise
provided in the Award Certificate or any special Plan document governing an
Award, upon the occurrence of a Change in Control, all outstanding Options,
SARs, and other Awards in the nature of rights that may be exercised shall
become fully exercisable, and all time-based vesting restrictions on outstanding
Awards shall lapse.  Except as otherwise provided in the Award Certificate or
any special Plan document governing an Award, upon the occurrence of a Change in
Control, the target payout opportunities attainable under all outstanding
performance-based Awards shall be deemed to have been fully earned as of the
effective date of the Change in Control based upon an assumed achievement of all
relevant performance goals at the “target” level and there shall be prorata
payout to Participants within thirty (30) days following the effective date of
the Change in Control based upon the length of time within the performance
period that has elapsed prior to the Change in Control.


14.8           ACCELERATION UPON DEATH OR DISABILITY.  Except as otherwise
provided in the Award Certificate or any special Plan document governing an
Award, upon the Participant’s death or Disability during his or her Continuous
Status as a Participant, (i) all of such Participant’s outstanding Options,
SARs, and other Awards in the nature of rights that may be exercised shall
become fully exercisable, (ii) all time-based vesting restrictions on the
Participant’s outstanding Awards shall lapse, and (iii) the target payout
opportunities attainable under all of such Participant’s outstanding
performance-based Awards shall be deemed to have been fully earned as of the
date of termination based upon an assumed achievement of all relevant
performance goals at the “target” level and there shall be a prorata payout to
the Participant or his or her estate within thirty (30) days following the date
of termination based upon the length of time within the performance period that
has elapsed prior to the date of termination.  Any Awards shall thereafter
continue or lapse in accordance with the other provisions of the Plan and the
Awards Certificate.  To the extent that this provision causes Incentive Stock
Options to exceed the dollar limitation set forth in Section 7.2(c), the excess
Options shall be deemed to be Nonstatutory Stock Options.


14.9.           ACCELERATION FOR ANY OTHER REASON.  Regardless of whether an
event has occurred as described in Section 14.7 or 14.8 above, and subject to
Section 14.11 as to Qualified Performance-Based Awards, the Committee may in its
sole discretion at any time determine that all or a portion of a Participant’s
Options, SARs, and other Awards in the nature of rights that may be exercised
shall become fully or partially exercisable, that all or a part of the
time-based vesting restrictions on all or a portion of the outstanding Awards
shall lapse, and/or that any performance-based criteria with respect to any
Awards shall be deemed to be wholly or partially satisfied, in each case, as of
such date as the Committee may, in its sole discretion, declare; provided,
however, the Committee shall not exercise such discretion with respect to Full
Value Awards comprised of Shares of Restricted Stock or Restricted Stock Units
which, in the aggregate, exceed five percent (5%) of the aggregate number of
Shares reserved and available for issuance pursuant to Awards granted under the
Plan; provided, further, that when calculating whether the five percent (5%)
maximum has been reached, the Committee shall not count or consider any Shares
of Restricted Stock or Restricted Stock Units granted to Non-Employee Directors
or regarding which the Committee accelerated vesting rights, waived restrictions
or determined performance-based criteria had been satisfied resulting from an
event described in Section 14.7, 24.8. Article 15, a Participant’s termination
of employment or separation from service resulting from death, Disability or for
the convenience or in the bests interests of the Company.  The Committee may
discriminate among Participants and among Awards granted to a Participant in
exercising its discretion pursuant to this Section 14.9.


14.10.          EFFECT OF ACCELERATION.  If an Award is accelerated under
Section 14.7, Section 14.8 or Section 14.9, the Committee may, in its sole
discretion, provide (i) that the Award will expire after a designated period of
time after such acceleration to the extent not then exercised, (ii) that the
Award will be settled in cash rather than Stock, (iii) that the Award will be
assumed by another party to a transaction giving rise to the
 
13

--------------------------------------------------------------------------------


acceleration or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that the Award may be settled by payment in cash or
cash equivalents equal to the excess of the Fair Market Value of the underlying
Stock, as of a specified date associated with the transaction, over the exercise
price of the Award, or (v) any combination of the foregoing.  The Committee’s
determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.  To the
extent that such acceleration causes Incentive Stock Options to exceed the
dollar limitation set forth in Section 7.2(c), the excess Options shall be
deemed to be Nonstatutory Stock Options.


14.11.          QUALIFIED PERFORMANCE-BASED AWARDS.


(a)           The provisions of the Plan are intended to ensure that all Options
and Stock Appreciation Rights granted hereunder to any Covered Employee shall
qualify for the Section 162(m) Exemption; provided that the exercise or base
price of such Award is not less than the Fair Market Value of the Shares on the
Grant Date.


(b)           When granting any other Award, the Committee may designate such
Award as a Qualified Performance-Based Award, based upon a determination that
the recipient is or may be a Covered Employee with respect to such Award, and
the Committee wishes such Award to qualify for the Section 162(m) Exemption.  If
an Award is so designated, the Committee shall establish performance goals for
such Award within the time period prescribed by Section 162(m) of the Code based
on one or more of the following Qualified Business Criteria, which may be
expressed in terms of Company-wide objectives or in terms of objectives that
relate to the performance of an Affiliate or a unit, division, region,
department or function within the Company or an Affiliate:


  • Gross and/or net revenue (including whether in the aggregate or attributable
to specific products)
•            Cost of Goods Sold and Gross Margin
•    Costs and expenses, including Research & Development and Selling, General &
Administrative
•            Income (gross, operating, net, etc.)
•    Earnings, including before interest, taxes, depreciation and amortization
(whether in the aggregate or on a per share basis
•            Cash flows and share price
•            Return on investment, capital, equity
•    Manufacturing efficiency (including yield enhancement and cycle time
reductions), quality improvements and customer satisfaction
•    Product life cycle management (including product and technology design,
development, transfer, manufacturing introduction, and sales price optimization
and management)
•            Economic profit or loss
•            Market share
•    Employee retention, compensation, training and development, including
succession planning
•    Objective goals consistent with the Participant’s specific officer duties
and responsibilities, designed to further the financial, operational and other
business interests of the Company, including goals and objectives with respect
to regulatory compliance matters.


Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms (including completion of pre-established
projects, such as the introduction of specified products), in percentages, or in
terms of growth from period to period or growth rates over time as well as
measured relative to an established or specially-created performance index of
Company competitors, peers or other members of high tech industries.  Any member
of an index that disappears during a measurement period shall be disregarded for
the entire measurement period.  Performance Goals need not be based upon an
increase or positive result under a business criterion and could include, for
example, the maintenance of the status quo or the limitation of economic losses
(measured, in each case, by reference to a specific business criterion).


14

--------------------------------------------------------------------------------


(c)           Each Qualified Performance-Based Award (other than an Option or
SAR) shall be earned, vested and payable (as applicable) only upon the
achievement of performance goals established by the Committee based upon one or
more of the Qualified Business Criteria, together with the satisfaction of any
other conditions, including the condition as to continued employment as set
forth in subsection (g) below, as the Committee may determine to be appropriate;
provided, however, that the Committee may provide, in its sole and absolute
discretion, either in connection with the grant thereof or by amendment
thereafter, that achievement of such performance goals will be waived upon the
death or Disability of the Participant, or upon a Change in Control. Performance
periods established by the Committee for any such Qualified Performance-Based
Award may be as short as ninety (90) days and may be any longer period.


(d)           The Committee may provide in any Qualified Performance-Based Award
that any evaluation of performance may include or exclude any of the following
events that occurs during a performance period: (a) asset write-downs or
impairment charges; (b) litigation or claim judgments or settlements; (c) the
effect of changes in tax laws, accounting principles or other laws or provisions
affecting reported results; (d) accruals for reorganization and restructuring
programs; (e) extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to stockholders for the applicable year; (f) acquisitions or
divestitures; and (g) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form and at a time that meets the requirements of Code Section
162(m) for deductibility.


(e)           Any payment of a Qualified Performance-Based Award granted with
performance goals pursuant to subsection (c) above shall be conditioned on the
written certification of the Committee in each case that the performance goals
and any other material conditions were satisfied. Written certification may take
the form of a Committee resolution passed by a majority of the Committee at a
properly convened meeting or through unanimous action by the Committee via
action by written consent.  The certification requirement also may be satisfied
by a separate writing executed by the Chairman of the Committee, acting in his
capacity as such, following the foregoing Committee action or by the Chairman
executing approved minutes of the Committee in which such determinations were
made.  Except as specifically provided in subsection (c), no Qualified
Performance-Based Award held by a Covered Employee or an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.


(f)           Section 5.4 sets forth the maximum number of Shares or dollar
value that may be granted in any one-year period to a Participant in designated
forms of Qualified Performance-Based Awards.


(g)           With respect to a Participant who is an officer of the Company,
any payment of a Qualified Performance-Based Award granted with performance
goals pursuant to subsection (c) above shall be conditioned on the officer
having remained continuously employed by the Company or an Affiliate for the
entire performance or measurement period, including, as well, through the date
of determination and certification of the payment of any such Award pursuant to
subsection (e) above (the “Certification Date”).  For purposes of the Plan, with
respect to any given performance or measurement period, an officer of the
Company who (i) terminates employment (regardless of cause) or who otherwise
ceases to be an officer, prior to the Certification Date and (ii) who, pursuant
to a separate contractual arrangement with the Company is entitled to receive
payments from the Company thereunder extending to or beyond such Certification
Date as a result of such termination or cessation in officer status, shall be
deemed to have been employed by the Company as an officer through the
Certification Date for purposes of payment eligibility.


14.12.         TERMINATION OF EMPLOYMENT.  Whether military, government or other
service or other leave of absence shall constitute a termination of employment
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive.  A Participant’s
Continuous
 
15

--------------------------------------------------------------------------------


Status as a Participant shall not be deemed to terminate (i) in a circumstance
in which a Participant transfers from the Company to an Affiliate, transfers
from an Affiliate to the Company, or transfers from one Affiliate to another
Affiliate, or (ii) in the discretion of the Committee as specified at or prior
to such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate.  To the extent that
this provision causes Incentive Stock Options to extend beyond three months from
the date a Participant is deemed to be an employee of the Company, a Parent or
Subsidiary for purposes of Sections 424(e) and 424(f) of the Code, the Options
held by such Participant shall be deemed to be Nonstatutory Stock Options.


14.13.          DEFERRAL.  Subject to applicable law, the Committee may permit
or require a Participant to defer such Participant’s receipt of the payment of
cash or the delivery of Shares that would otherwise be due to such Participant
by virtue of the exercise of an Option or SAR, the lapse or waiver of
restrictions with respect to Restricted Stock or Restricted Stock Units, or the
satisfaction of any requirements or goals with respect to Performance Shares,
and Other Stock-Based Awards. If any such deferral election is required or
permitted, the Board shall, in its sole discretion, establish rules and
procedures for such payment deferrals in compliance with Section 409A of the
Code and other applicable law.


14.14.          FORFEITURE EVENTS.  The Committee may specify in an Award
Certificate that the Participant’s rights, payments and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events shall
include, but shall not be limited to, termination of employment for cause,
violation of material Company or Affiliate policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Affiliate.


14.15.          SUBSTITUTE AWARDS.  The Committee may grant Awards under the
Plan in substitution for stock and stock-based awards held by employees of
another entity who become employees of the Company or an Affiliate as a result
of a merger or consolidation of the former employing entity with the Company or
an Affiliate or the acquisition by the Company or an Affiliate of property or
stock of the former employing corporation.  The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.


ARTICLE 15
CHANGES IN CAPITAL STRUCTURE


15.1.           MANDATORY ADJUSTMENTS.  Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of issued shares of Common Stock which
have been authorized for issuance under the Plan but as to which no Awards have
yet been granted or which have been returned to the Plan upon cancellation or
expiration of an Award, as well as the price per share of Common Stock covered
by each such outstanding Award, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.”  Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding, and conclusive.  Without limiting the
foregoing, in the event of a subdivision of the outstanding Stock (stock-split),
a declaration of a dividend payable in Shares, or a combination or consolidation
of the outstanding Stock into a lesser number of Shares, the authorization
limits under Section 5.1 and 5.4 shall automatically be adjusted
proportionately, and the Shares then subject to each Award shall automatically
be adjusted proportionately without any change in the aggregate purchase price
therefor.  To the extent that any adjustments made pursuant to this Article 15
cause Incentive Stock Options to cease to qualify as Incentive Stock Options,
such Options shall be deemed to be Nonstatutory Stock Options.


15.2           DISCRETIONARY ADJUSTMENTS.  Upon the occurrence or in
anticipation of any corporate event or transaction involving the Company
(including, without limitation, any merger, reorganization, recapitalization or
combination or exchange of shares or any transaction described in Section 15.1),
the Committee may, in its sole discretion, provide (i) that Awards will be
settled in cash rather than Stock, (ii) that Awards will
 
16

--------------------------------------------------------------------------------


become immediately vested and exercisable and will expire after a designated
period of time to the extent not then exercised, (iii) that Awards will be
assumed by another party to a transaction or otherwise be equitably converted or
substituted in connection with such transaction, (iv) that outstanding Awards
may be settled by payment in cash or cash equivalents equal to the excess of the
Fair Market Value of the underlying Stock, as of a specified date associated
with the transaction, over the exercise price of the Award, (v) that applicable
performance targets and performance periods for Awards will be modified,
consistent with Code Section 162(m) where applicable, or (vi) any combination of
the foregoing.  The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated.


15.3           GENERAL.  Any discretionary adjustments made pursuant to this
Article 15 shall be subject to the provisions of Article 16.  To the extent that
any adjustments made pursuant to this Article 15 cause Incentive Stock Options
to cease to qualify as Incentive Stock Options, such Options shall be deemed to
be Nonstatutory Stock Options.


ARTICLE 16
AMENDMENT, MODIFICATION AND TERMINATION


16.1.           AMENDMENT, MODIFICATION AND TERMINATION.  The Board or the
Committee may, at any time and from time to time, amend, modify or terminate the
Plan without stockholder approval; provided, however, that if an amendment to
the Plan would, in the reasonable opinion of the Board or the Committee, either
(i) materially increase the number of Shares available under the Plan, (ii)
expand the types of awards under the Plan, (iii) materially expand the class of
participants eligible to participate in the Plan, (iv) materially extend the
term of the Plan, or (v) otherwise constitute a material change requiring
stockholder approval under applicable laws, policies or regulations or the
applicable listing or other requirements of an Exchange, then such amendment
shall be subject to stockholder approval; and provided, further, that the Board
or Committee may condition any other amendment or modification on the approval
of stockholders of the Company for any reason, including by reason of such
approval being necessary or deemed advisable to (i) permit Awards made hereunder
to be exempt from liability under Section 16(b) of the 1934 Act, (ii) to comply
with the listing or other requirements of an Exchange, or (iii) to satisfy any
other tax, securities or other applicable laws, policies or regulations.


16.2.           AWARDS PREVIOUSLY GRANTED.  At any time and from time to time,
the Committee may amend, modify or terminate any outstanding Award without
approval of the Participant; provided, however:


(a)                 Subject to the terms of the applicable Award Certificate,
such amendment, modification or termination shall not, without the Participant’s
consent, reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment or termination (with the per-share value of an Option or Stock
Appreciation Right for this purpose being calculated as the excess, if any, of
the Fair Market Value as of the date of such amendment or termination over the
exercise or base price of such Award);


(b)           The original term of an Option may not be extended without the
prior approval of the stockholders of the Company;


(c)           Except as otherwise provided in Article 15, the exercise price of
an Option may not be reduced, directly or indirectly, without the prior approval
of the stockholders of the Company; and


(d)           No termination, amendment, or modification of the Plan shall
adversely affect any Award previously granted under the Plan, without the
written consent of the Participant affected thereby.  An outstanding Award shall
not be deemed to be “adversely affected” by a Plan amendment if such amendment
would not reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment (with the per-share value of an Option or Stock Appreciation Right for
this purpose being calculated as the excess, if any, of the Fair Market Value as
of the date of such amendment over the exercise or base price of such Award).


17

--------------------------------------------------------------------------------


16.3.           COMPLIANCE AMENDMENTS.  Notwithstanding anything in the Plan or
in any Award Certificate to the contrary, the Committee may amend the Plan or an
Award Certificate, to take effect retroactively or otherwise, as deemed
necessary or advisable for the purpose of conforming the Plan or Award
Certificate to any present or future law relating to plans of this or similar
nature (including, but not limited to, Section 409A of the Code), and to the
administrative regulations and rulings promulgated thereunder.  By accepting an
Award under this Plan, a Participant agrees to any amendment made pursuant to
this Section 16.3 to any Award granted under the Plan without further
consideration or action.




ARTICLE 17
GENERAL PROVISIONS


17.1.           NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS.  No Participant
or any Eligible Participant shall have any claim to be granted any Award under
the Plan.  Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).


17.2.           NO STOCKHOLDER RIGHTS.  No Award gives a Participant any of the
rights of a stockholder of the Company unless and until Shares are in fact
issued to such person in connection with such Award.


17.3.           SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.


(a)           Notwithstanding anything in the Plan or in any Award Certificate
to the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under the Plan or any Award
Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant by reason of such
circumstance unless (i) the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition), or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A of the Code by reason of the
short-term deferral exemption or otherwise.  This provision does not prohibit
the vesting of any Award upon a Change in Control, Disability or separation from
service, however defined.  If this provision prevents the payment or
distribution of any amount or benefit, such payment or distribution shall be
made on the next earliest payment or distribution date or event specified in the
Award Certificate that is permissible under Section 409A.


(b)           If any one or more Awards granted under the Plan to a Participant
could qualify for any separation pay exemption described in Treas. Reg. Section
1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company (acting through the
Committee or the Head of Human Resources) shall determine which Awards or
portions thereof will be subject to such exemptions.


(c)           Notwithstanding anything in the Plan or in any Award Certificate
to the contrary, if any amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable under this Plan or any Award Certificate by reason
of a Participant’s separation from service during a period in which the
Participant is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(i) if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
first day of the seventh month following the Participant’s separation from
service; and


18

--------------------------------------------------------------------------------


(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.


For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board or any committee of the Board, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Plan.


17.4.           WITHHOLDING.  The Company or any Affiliate shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan.  If Shares are surrendered to the Company to
satisfy withholding obligations in excess of the minimum withholding obligation,
such Shares must have been held by the Participant as fully vested shares for
such period of time, if any, as necessary to avoid the recognition of an expense
under generally accepted accounting principles.  The Company shall have the
authority to require a Participant to remit cash to the Company in lieu of the
surrender of Shares for tax withholding obligations if the surrender of Shares
in satisfaction of such withholding obligations would result in the Company’s
recognition of expense under generally accepted accounting principles.  With
respect to withholding required upon any taxable event under the Plan, the
Committee may, at the time the Award is granted or thereafter, require or permit
that any such withholding requirement be satisfied, in whole or in part, by
withholding from the Award Shares having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes.


17.5.           NO RIGHT TO CONTINUED SERVICE.  Nothing in the Plan, any Award
Certificate or any other document or statement made with respect to the Plan,
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate any Participant’s employment or status as an officer,
director or consultant at any time, nor confer upon any Participant any right to
continue as an employee, officer, director or consultant of the Company or any
Affiliate, whether for the duration of a Participant’s Award or otherwise.


17.6.           UNFUNDED STATUS OF AWARDS.  The Plan is intended to be an
“unfunded” plan for incentive and deferred compensation.  With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Certificate shall give the Participant any rights that
are greater than those of a general creditor of the Company or any
Affiliate.  This Plan is not intended to be subject to ERISA.


17.7.           RELATIONSHIP TO OTHER BENEFITS.  No payment under the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan.


17.8.           EXPENSES.  The expenses of administering the Plan shall be borne
by the Company and its Affiliates.


17.9.           TITLES AND HEADINGS.  The titles and headings of the Sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.


17.10.         GENDER AND NUMBER.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.


19

--------------------------------------------------------------------------------


17.11.         FRACTIONAL SHARES.  No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.


17.12.         GOVERNMENT AND OTHER REGULATIONS.


(a)           Notwithstanding any other provision of the Plan, no Participant
who acquires Shares pursuant to the Plan may, during any period of time that
such Participant is an affiliate of the Company (within the meaning of the rules
and regulations of the Securities and Exchange Commission under the 1933 Act),
sell such Shares, unless such offer and sale is made (i) pursuant to an
effective registration statement under the 1933 Act, which is current and
includes the Shares to be sold, or (ii) pursuant to an appropriate exemption
from the registration requirement of the 1933 Act, such as that set forth in
Rule 144 promulgated under the 1933 Act.


(b)           Notwithstanding any other provision of the Plan, if at any time
the Committee shall determine that the registration, listing or qualification of
the Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee.  Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements.  The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled.  The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.


17.13.         GOVERNING LAW.  To the extent not governed by federal law, the
Plan and all Award Certificates shall be construed in accordance with and
governed by the laws of the State of Delaware.


17.14.         ADDITIONAL PROVISIONS.  Each Award Certificate may contain such
other terms and conditions as the Committee may determine; provided that such
other terms and conditions are not inconsistent with the provisions of the Plan.


17.15.         NO LIMITATIONS ON RIGHTS OF COMPANY.  The grant of any Award
shall not in any way affect the right or power of the Company to make
adjustments, reclassification or changes in its capital or business structure or
to merge, consolidate, dissolve, liquidate, sell or transfer all or any part of
its business or assets.  The Plan shall not restrict the authority of the
Company, for proper corporate purposes, to draft or assume awards, other than
under the Plan, to or with respect to any person.  If the Committee so directs,
the Company may issue or transfer Shares to an Affiliate, for such lawful
consideration as the Committee may specify, upon the condition or understanding
that the Affiliate will transfer such Shares to a Participant in accordance with
the terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.


17.16.         INDEMNIFICATION.  Each person who is or shall have been a member
of the Committee, or of the Board, or an officer of the Company to whom
authority was delegated in accordance with Article 4 shall be indemnified and
held harmless by the Company against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf,
unless such loss, cost, liability, or expense is a result of his or her own
willful misconduct or except as expressly provided by statute.  
 
20

--------------------------------------------------------------------------------


The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.



21


--------------------------------------------------------------------------------

 